Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 27, 2015

                                      No. 04-15-00057-CV

                           IN THE INTEREST OF L.A.A., a child,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-17882
                        Honorable Janet P. Littlejohn, Judge Presiding


                                         ORDER
        On May 22, 2015, appellant’s counsel filed a motion to withdraw as counsel in this
appeal. However, the motion filed by counsel fails to substantially comply with all of the
requirements of Rule 6.5 of the Texas Rules of Appellate Procedure. Rule 6.5(a) requires that a
motion to withdraw contain (1) a list of current deadlines and settings in the case [Rule
6.5(a)(1)]; (2) the party’s telephone number [Rule 6.5(a)(2)]; and (3) a statement that the party
was notified in writing of the right to object to the motion [Rule 6.5(a)(4)]. TEX. R. APP. P.
6.5(a). The motion filed by counsel fails to contain the above-mentioned items. Additionally,
Rule 6.5(b) requires that a motion to withdraw be delivered to the party in person or mailed—
both by certified and first-class mail—to the party at the party’s last known address. TEX. R. APP.
P. 6.5(b). The motion to withdraw filed by counsel does not show that this requirement has been
satisfied. For these reasons, counsel’s motion to withdraw is DENIED without prejudice.



                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of May, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court